MEMORANDUM **
Leslie Jerome Moore appeals from his conviction and 45-month sentence for (1) conspiracy to commit bank fraud; (2) conspiracy to commit access device fraud; (8) possession of 15 or more unauthorized access devices; and (4) aggravated identity theft, in violation of 18 U.S.C. §§ 1349, 1029(a)(3) & (b), and 1028A. Pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967), Moore’s counsel has filed a brief stating there are no grounds for relief, along with a motion to withdraw as counsel of record. No pro se supplemental brief or answering brief has been filed.
Our independent review of the record pursuant to Penson v. Ohio, 488 U.S. 75, 80-81, 109 S.Ct. 346, 102 L.Ed.2d 300 (1988), discloses no grounds for relief on direct appeal.
Accordingly, counsel’s motion to withdraw is GRANTED, and the district court’s judgment is AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.